Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 194, 197, 199, 200 and 203-204 are pending. Claims 1-193, 195, 196, 201, 202 and 205-207 have been cancelled.
The rejection of claims 195, 199, 203, 206 and 207 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in light of the amendments and cancellation of claims.
The rejection of claims 194-197 and 201-207 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement for introducing new matter is withdrawn in light of the amendments.
The rejection of claims 194-199, 201-202 and 204-207 under 35 U.S.C. 103 as being unpatentable over Zipp et al (Pub. No. US 2018/0264122 with an effective filing dated of 22 September 2016) in view of Sirikantaramas et al (2005, Plant Cell Physiol., 46:1578-1582) and Hardman et al (2017, bioRxiv, 1-25) is withdrawn because the prior art is silent regarding expressing plasma membrane targeted UDP-galactose/UDP-glucose transporters.




Claim Objections
The claims are objected to for failing to be properly numbered: claim 198 is missing from the claim listing.
Appropriate action is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 194, 197, 199, 200 and 203-204 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being expressing the nucleotide sequence of SEQ ID NO: 19, does not reasonably provide enablement making a system comprising the genus of nucleotide sequences as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Cannabis plant.
Meanwhile, the specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase, a GT comprising a trichome targeting signal and a PM-UTR1 (see p. 55, Example 9; see also Table 7, row 1), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
The specification also teaches that only trace amounts of glycosylated or hydroxylated CBDA was produced in Cannabis leaves expressing trichome targeted GT and PM-UTR1 (p. 67, Table 8).
With respect to the genus of GTs, the specification fails to teach the critical motifs or domains that confer GT functional activity. While the specification teaches various GTs from tobacco (e.g., see p. 34), the art only teaches a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see Attachment A).
The specification does not teach the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, 2017, bioRxiv, “Cannabinoid glycosides: In vitro Production of a New Class of Cannabinoids with Improved Physiochemical Properties, p. 1-37; p. 12, last ¶. bridging p. 13).

Thus, in light of the state of the art and the lack of guidance presented in the specification regarding GT structures that confer GT functional activity, the skilled practitioner would be unable to predictably make and thus use the genus of nucleic acids as claimed, and would resort to undue trial and error experimentation which is tantamount to excessive experimentation.
It is also noted that specification fails to provide guidance for expressing, in fact, the genus of nucleotide sequences in Cannabis plants as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as encompassed by the claims for glycosylating or hydroxylating cannabinoids (see Figure 26, Sample ID 7; see also p. 14 for Figure description).
The skilled practitioner would first turn to the instant specification for guidance in making the system comprising the genus of GTs and PM-UTR1s as broadly claimed for use in the production and accumulation of cannabinoids.
However, the specification does not provide sufficient guidance for predictably making and using the GTs and PM-UTR1s as broadly claimed.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the nucleotides sequences as broadly claimed. Therefore, in the 

Claims 194, 197, 199, 200 and 203-204 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 194, 197, 199, 200 and 203-204 broadly encompass a system in which any GT or PM-UTR1 is expressed in a Cannabis plant.
The specification describes that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase, a GT comprising a trichome targeting signal and a PM-UTR1 (see p. 55, Example 9; see also Table 7, row 1), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
The specification also describes that only trace amounts of glycosylated or hydroxylated CBDA was produced in Cannabis leaves expressing trichome targeted GT and PM-UTR1 (p. 67, Table 8).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe the critical motifs or domains that confer GT functional activity. While the specification describes various GTs from tobacco (e.g., see p. 34), the art only describes a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see Attachment A).
The specification does not describe the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, p. 12, last ¶. bridging p. 13).
It is also noted that specification fails to describe, in fact, Cannabis plants that predictably express the genus of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as encompassed by the claims for glycosylating or hydroxylating cannabinoids (see Figure 26, Sample ID 7; see also p. 14 for Figure description).
Therefore, without a further description of a representative number of structures broad genus of GTs and PM-UTR1s, Applicant has failed to sufficiently describe the systems as claimed for expressing said nucleotide sequences in a Cannabis plant.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        


ATTACHMENT A

Alignment of Accession No. LC037193 with SEQ ID NO: 7 of the instant invention

LC037193
LOCUS       LC037193                1377 bp    DNA     linear   SYN 26-MAR-2015
DEFINITION  Synthetic construct ugtl gene for UDP-glycosyltransferase 76G1,
            complete cds.
ACCESSION   LC037193
VERSION     LC037193.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct
            other sequences; artificial sequences.
REFERENCE   1
  AUTHORS   Wang,Y., Chen,L., Li,Y., Yan,M., Sun,P., Hao,N., Xu,L. and
            Ouyang,P.
  TITLE     Production of rebaudioside A from stevioside catalyzed by the
            engineered Saccharomyces cerevisiae
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1377)
  AUTHORS   Li,Y. and Wang,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-MAR-2015) Contact:Yan Li Nanjing Tech University,
            College of Biotechnology and Pharmaceutical Engineering; NO.30
            Puzhu Road(S), Nanjing 211816, China
FEATURES             Location/Qualifiers
     source          1..1377
                     /organism="synthetic construct"
                     /mol_type="other DNA"
                     /db_xref="taxon:32630"
                     /note="derived from Stevia rebaudiana"
     gene            1..1377
                     /gene="ugtl"
     CDS             1..1377
                     /gene="ugtl"
                     /note="UGT76G1;
                     codon-optimized for expression in Saccharomyces
                     cerevisiae"
                     /codon_start=1
                     /transl_table=11
                     /product="UDP-glycosyltransferase 76G1"
                     /protein_id="BAR13150.1"
                     /translation="MENKTETTVRRRRRIILFPVPFQGHINPILQLANVLYSKGFSIT
                     IFHTNFNKPKTSNYPHFTFRFILDNDPQDERISNLPTHGPLAGMRIPIINEHGADELR
                     RELELLMLASEEDEEVSCLITDALWYFAQSVADSLNLRRLVLMTSSLFNFHAHVSLPQ
                     FDELGYLDPDDKTRLEEQASGFPMLKVKDIKSAYSNWQILKEILGKMIKQTKASSGVI
                     WNSFKELEESELETVIREIPAPSFLIPLPKHLTASSSSLLDHDRTVFQWLDQQPPSSV
                     LYVSFGSTSEVDEKDFLEIARGLVDSKQSFLWVVRPGFVKGSTWVEPLPDGFLGERGR
                     IVKWVPQQEVLAHGAIGAFWTHSGWNSTLESVCEGVPMIFSDFGLDQPLNARYMSDVL
                     KVGVYLENGWERGEIANAIRRVMVDEEGEYIRQNARVLKQKADVSLMKGGSSYESLES
                     LVSYISSL"

  Query Match             86.8%;  Score 1192.2;  DB 654;  Length 1377;
  Best Local Similarity   91.8%;  
  Matches 1260;  Conservative    0;  Mismatches  113;  Indels    0;  Gaps    0;

Qy          1 ATGGAAAATAAAACTGAAACTACTGTTAGAAGAAGAAGAAGAATTATTTTGTTTCCTGTT 60
              ||||||||||| |||||||||||||||||||||||||||||||||||||||||||| |||
Db          1 ATGGAAAATAAGACTGAAACTACTGTTAGAAGAAGAAGAAGAATTATTTTGTTTCCAGTT 60

Qy         61 CCTTTTCAAGGACATATTAATCCTATTTTGCAATTGGCTAATGTTTTGTATTCAAAAGGA 120
              || |||||||| ||||||||||| |||||||||||||||||||||||||| ||||| || 
Db         61 CCATTTCAAGGTCATATTAATCCAATTTTGCAATTGGCTAATGTTTTGTACTCAAAGGGT 120

Qy        121 TTTTCAATTACTATTTTTCATACTAATTTTAATAAACCTAAAACTTCAAATTATCCTCAT 180
              ||||| |||||||||||||||||||||||||||||||| |||||||| ||||||||||||
Db        121 TTTTCTATTACTATTTTTCATACTAATTTTAATAAACCAAAAACTTCTAATTATCCTCAT 180

Qy        181 TTTACTTTTAGATTTATTTTGGATAATGATCCTCAAGATGAAAGAATTTCAAATTTGCCT 240
              ||||| |||||||||||||| ||||||||||| ||||||||||||||||| |||||||| 
Db        181 TTTACATTTAGATTTATTTTAGATAATGATCCACAAGATGAAAGAATTTCTAATTTGCCA 240

Qy        241 ACTCATGGACCTTTGGCTGGAATGAGAATTCCTATTATTAATGAACATGGAGCTGATGAA 300
              |||||||| || || ||||| |||||||| || ||||||||||||||||| || ||||||
Db        241 ACTCATGGTCCATTAGCTGGTATGAGAATACCAATTATTAATGAACATGGTGCAGATGAA 300

Qy        301 TTGAGAAGAGAATTGGAATTGTTGATGTTGGCTTCAGAAGAAGATGAAGAAGTTTCATGC 360
              ||||||||||||||||||||||||||||||||||| |||||||||||||||||||| || 
Db        301 TTGAGAAGAGAATTGGAATTGTTGATGTTGGCTTCTGAAGAAGATGAAGAAGTTTCTTGT 360

Qy        361 TTGATTACTGATGCTTTGTGGTATTTTGCTCAATCAGTTGCTGATTCATTGAATTTGAGA 420
              ||||||||||||||||||||||| ||||| ||||| ||||||||||| ||||||||||||
Db        361 TTGATTACTGATGCTTTGTGGTACTTTGCACAATCTGTTGCTGATTCTTTGAATTTGAGA 420

Qy        421 AGATTGGTTTTGATGACTTCATCATTGTTTAATTTTCATGCTCATGTTTCATTGCCTCAA 480
              |||||||||||||||||||| ||||||||||||||||||||||||||||||||||| |||
Db        421 AGATTGGTTTTGATGACTTCTTCATTGTTTAATTTTCATGCTCATGTTTCATTGCCACAA 480

Qy        481 TTTGATGAATTGGGATATTTGGATCCTGATGATAAAACTAGATTGGAAGAACAAGCTTCA 540
              |||||||||||||| || ||||||||||||||||| ||||||||||||||||||||||||
Db        481 TTTGATGAATTGGGTTACTTGGATCCTGATGATAAGACTAGATTGGAAGAACAAGCTTCA 540

Qy        541 GGATTTCCTATGTTGAAAGTTAAAGATATTAAATCAGCTTATTCAAATTGGCAAATTTTG 600
              || ||||||||||||||||||||||||||||| ||||||||||| |||||||||||||||
Db        541 GGTTTTCCTATGTTGAAAGTTAAAGATATTAAGTCAGCTTATTCTAATTGGCAAATTTTG 600

Qy        601 AAAGAAATTTTGGGAAAAATGATTAAACAAACTAGAGCTTCATCAGGAGTTATTTGGAAT 660
              |||||||||||||| ||||||||||||||||||| ||||||||| || ||||||||||| 
Db        601 AAAGAAATTTTGGGTAAAATGATTAAACAAACTAAAGCTTCATCTGGTGTTATTTGGAAC 660

Qy        661 TCATTTAAAGAATTGGAAGAATCAGAATTGGAAACTGTTATTAGAGAAATTCCTGCTCCT 720
              || |||||||||||||||||||| ||||||||||||||||||||||||||||||||||| 
Db        661 TCTTTTAAAGAATTGGAAGAATCTGAATTGGAAACTGTTATTAGAGAAATTCCTGCTCCA 720

Qy        721 TCATTTTTGATTCCTTTGCCTAAACATTTGACTGCTTCATCATCATCATTGTTGGATCAT 780
              |||||||||||||| ||||||||||||||||| || ||||| || || ||||||||||||
Db        721 TCATTTTTGATTCCATTGCCTAAACATTTGACAGCATCATCTTCTTCTTTGTTGGATCAT 780

Qy        781 GATAGAACTGTTTTTCAATGGTTGGATCAACAACCTCCTTCATCAGTTTTGTATGTTTCA 840
              ||||||||||||||||||||||||||||||||||| || || || |||||||||||||| 
Db        781 GATAGAACTGTTTTTCAATGGTTGGATCAACAACCACCATCTTCTGTTTTGTATGTTTCT 840

Qy        841 TTTGGATCAACTTCAGAAGTTGATGAAAAAGATTTTTTGGAAATTGCTAGAGGATTGGTT 900
              ||||| || || || ||||||||||||||||| ||||| |||||||||||||| ||||||
Db        841 TTTGGTTCTACATCTGAAGTTGATGAAAAAGACTTTTTAGAAATTGCTAGAGGTTTGGTT 900

Qy        901 GATTCAAAACAATCATTTTTGTGGGTTGTTAGACCTGGATTTGTTAAAGGATCAACTTGG 960
              ||||| || ||||||||||||||||||||||||||||| ||||||||||| || ||||||
Db        901 GATTCTAAGCAATCATTTTTGTGGGTTGTTAGACCTGGTTTTGTTAAAGGTTCTACTTGG 960

Qy        961 GTTGAACCTTTGCCTGATGGATTTTTGGGAGAAAGAGGAAGAATTGTTAAATGGGTTCCT 1020
              |||||||||||||| ||||| || || || |||||||| |||||||||||||||||||| 


Qy       1021 CAACAAGAAGTTTTGGCTCATGGAGCTATTGGAGCTTTTTGGACTCATTCAGGATGGAAT 1080
              |||||||||||||| |||||||| |||||||| ||||||||||||||||| || ||||| 
Db       1021 CAACAAGAAGTTTTAGCTCATGGTGCTATTGGTGCTTTTTGGACTCATTCTGGTTGGAAC 1080

Qy       1081 TCAACTTTGGAATCAGTTTGCGAAGGAGTTCCTATGATTTTTTCAGATTTTGGATTGGAT 1140
              || ||||| ||||| ||||| ||||| ||||| |||||||| || |||||||| ||||||
Db       1081 TCTACTTTAGAATCTGTTTGTGAAGGTGTTCCAATGATTTTCTCTGATTTTGGTTTGGAT 1140

Qy       1141 CAACCTTTGAATGCTAGATATATGTCAGATGTTTTGAAAGTTGGAGTTTATTTGGAAAAT 1200
              ||||| || ||||||||||| ||||| ||||||||||||||||| ||||| |||||||||
Db       1141 CAACCATTAAATGCTAGATACATGTCTGATGTTTTGAAAGTTGGTGTTTACTTGGAAAAT 1200

Qy       1201 GGATGGGAAAGAGGAGAAATTGCTAATGCTATTAGAAGAGTTATGGTTGATGAAGAAGGA 1260
              || ||||||||||| |||||||||||||||||||||||||||||||||||||||||||| 
Db       1201 GGTTGGGAAAGAGGTGAAATTGCTAATGCTATTAGAAGAGTTATGGTTGATGAAGAAGGT 1260

Qy       1261 GAATATATTAGACAAAATGCTAGAGTTTTGAAACAAAAAGCTGATGTTTCATTGATGAAA 1320
              |||||||||||||||||||| ||||||||||| ||||| ||||||||||| |||||||| 
Db       1261 GAATATATTAGACAAAATGCAAGAGTTTTGAAGCAAAAGGCTGATGTTTCTTTGATGAAG 1320

Qy       1321 GGAGGATCATCATATGAATCATTGGAATCATTGGTTTCATATATTTCATCATT 1373
              || || || || |||||||| |||||||| |||||||| ||||||||||||||
Db       1321 GGTGGTTCTTCTTATGAATCTTTGGAATCTTTGGTTTCTTATATTTCATCATT 1373